United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL EMERGENY MANAGEMENT
AGENCY, New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-648
Issued: September 29, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 19, 2011 appellant filed a timely appeal from an August 4, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her claim for
compensation and a September 9, 2010 nonmerit decision denying her request for
reconsideration. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case and over the
September 9, 2010 nonmerit decision.
ISSUES
The issues are: (1) whether appellant has established that she was disabled from
February 11 to May 22, 2009 causally related to her accepted employment injury; and
(2) whether OWCP properly denied her request to reopen her case for further review of the
merits under 5 U.S.C. § 8128.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 6, 2009 appellant, then a 55-year-old housing adviser, filed a claim alleging
that on February 4, 2009 she injured her right leg and ankle. OWCP accepted the claim for a
right ankle sprain.2
An x-ray dated February 9, 2009 revealed a small avulsion fracture on the distal tip of the
right fibula. An x-ray obtained February 12, 2009 revealed no clear-cut fracture. In a report
dated February 12, 2009, Dr. John W. Noble, Jr., a Board-certified orthopedic surgeon, listed the
history of injury as appellant injuring her right ankle when she slipped on a step. On
examination, he found tenderness over the distal fibula. Dr. Noble diagnosed either a
nondisplaced fracture of the fibula or ankle sprain. He asserted that the condition “needs to be
treated as a nondisplaced fracture given the location of [appellant’s] tenderness” and placed her
in “an ultra walker.” Dr. Noble advised that she should perform sedentary duty.
On March 5, 2009 Dr. Noble diagnosed a probable syndesmotic sprain that was “a very
serious injury and acts more like a fracture than a sprain.” He recommended continued use of a
walking boot. In a disability certificate dated March 20, 2009, Dr. Noble opined that appellant
was unable to return to work until further notice. In an accompanying report, he found
tenderness over the fibula and proximally on examination. Dr. Noble diagnosed a sprain or
nondisplaced fracture of the right ankle and provided appellant with an air stirrup cast. On
April 2, 2009 he discussed her continued complaints of pain. On examination Dr. Noble found
no significant swelling but complaints of pain with palpation. He indicated that x-ray had not
found a clear-cut fracture but that appellant could have an occult fracture. Dr. Noble diagnosed
an ankle injury with delayed healing.
In a report dated September 29, 2009, Dr. Y. Yoko Broussard, a Board-certified internist,
related that during a February 11, 2009 office visit appellant told him that she injured herself
stepping down from a trailer at work. He stated that she related that an x-ray taken February 9,
2009 showed a small avulsion fracture.
On December 17, 2009 appellant submitted a claim for compensation from March 26 to
December 31, 2009. The employing establishment indicated that she received leave without pay
from February 11 to May 22, 2009. It terminated appellant for employment effective May 23,
2009 due to lack of work.
By letter dated March 5, 2010, OWCP requested that appellant submit reasoned medical
evidence supporting her claim for disability.3 In a report dated April 30, 2009, received by
OWCP on January 7, 2010, Dr. Noble listed findings on examination of positive dorsalis pedis
and osterior pulse and discussed her complaints of pain. He referred appellant for a magnetic
2

By decision dated April 1, 2009, OWCP denied appellant’s claim after finding that she did not establish that the
injury occurred at the time, place and in the manner alleged. By decision dated May 26, 2009, it found that she had
not submitted sufficient factual and medical evidence to support her claim. On November 17, 2009 OWCP vacated
its April 1 and May 26, 2009 decisions and accepted the claim for right ankle sprain.
3

On December 15, 2009 a reimbursement manager with Dr. Nobel’s office indicated that the doctor found that
appellant could not work.

2

resonance imaging (MRI) scan study. An MRI scan study of the right ankle, performed on
June 3, 2009, showed small erosions of the coboid with either post-traumatic or degenerative
edema, a small tibiotalar, subtalar effusion, an old injury to the anterior talofibular ligament and
tenosynovitis of the medial flexor tendons.
In a decision dated August 4, 2010, OWCP denied appellant’s claim for compensation
from February 11 to May 22, 2009. It found that she had not submitted medical evidence
showing that she was disabled from work for the claimed period.
On September 1, 2010 appellant requested reconsideration.
By decision dated
September 9, 2010, OWCP denied her reconsideration request after finding that she did not
submit evidence or raise argument sufficient to warrant reopening her case for further merit
review under section 8128.
On appeal, appellant argues that she was experiencing difficulty finding a physician who
accepted patients with federal workers’ compensation injuries. She further maintains that she
was unable to perform her employment.
LEGAL PRECEDENT -- ISSUE 1
The term disability as used in FECA4 means the incapacity because of an employment
injury to earn the wages that the employee was receiving at the time of injury.5 Whether a
particular injury caused an employee disability for employment is a medical issue which must be
resolved by competent medical evidence.6 When the medical evidence establishes that the
residuals of an employment injury are such that, from a medical standpoint, they prevent the
employee from continuing in the employment held when injured, the employee is entitled to
compensation for any loss of wage-earning capacity resulting from such incapacity.7 The Board
will not require OWCP to pay compensation for disability in the absence of any medical
evidence directly addressing the specific dates of disability for which compensation is claimed.
To do so would essentially allow employee’s to self-certify their disability and entitlement to
compensation.8
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, OWCP

4

5 U.S.C. § 8101 et seq.; 20 C.F.R. § 10.5(f).

5

Paul E. Thams, 56 ECAB 503 (2005).

6

Id.

7

Id.

8

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

3

shares responsibility to see that justice is done.9 The nonadversarial policy of proceedings under
FECA is reflected in OWCP’s regulations at section 10.121.10
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained right ankle sprain due to a February 4, 2009
employment injury. Appellant filed a claim for compensation for total disability from
February 11 to May 22, 2009.
Appellant has the burden to establish causal relationship between her claimed disability
and her employment injury through the submission of rationalized medical evidence.11 On
February 12, 2009 Dr. Noble discussed her history of injury when she slipped on a step at work.
He diagnosed an ankle sprain or fracture and recommended that appellant work sedentary duty.
On March 5, 2009 Dr. Noble diagnosed a sprain acting like a fracture that was a “serious injury.”
He prescribed a walking boot. In a report dated March 20, 2009, Dr. Noble listed findings of
fibula tenderness and diagnosed a right ankle sprain or nondisplaced fracture. In an
accompanying disability certificate, he asserted that appellant was unable to work until further
notice. On April 2, 2009 Dr. Noble listed findings on examination of pain with palpation and
diagnosed an ankle injury with delayed healing and a possible occult fracture. On April 30, 2009
he determined that appellant had a positive dorsalis pedis and posterior pulse on examination.
Dr. Noble diagnosed an ankle injury and referred her for an MRI scan study.
Proceedings under FECA are not adversarial in nature, nor is OWCP a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, OWCP
shares responsibility in the development of the evidence to see that justice is done.12 The Board
has reviewed Dr. Noble’s reports and finds that his opinion is sufficient to warrant further
development on the issue of whether appellant was able to perform her regular employment
duties from February 11 to May 22, 2009. Dr. Noble diagnosed a sprain or fracture that he
described as a serious injury. On February 12, 2009 he found that appellant could work
sedentary employment and on March 20, 2009 he determined that she was totally disabled.
Dr. Noble based his disability finding on clinical examination findings and his review of
objective studies. He did not, however, provide rationale for his opinion or address the exact
period of disability. Consequently, while the medical evidence from Dr. Noble is insufficiently
rationalized to meet her burden of proof to establish that appellant experienced disability from
February 11 to May 22, 2009 due to her employment injury, it raises an undisputed inference of
causal relationship sufficient to require further development by OWCP.13 Accordingly, the
Board will remand the case to OWCP. On remand, OWCP should further develop the factual
and medical record to determine whether appellant sustained any period of disability due to her
9

Jimmy A. Hammons, 51 ECAB 219 (1999).

10

20 C.F.R. § 10.121.

11

Richard O’Brien, 53 ECAB 234 (2001).

12

See A.A., 59 ECAB 726 (2008); Phillip L. Barnes, 55 ECAB 426 (2004).

13

Id.

4

accepted employment injury. Following this and such further development as OWCP deems
necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.14
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated September 9 and August 4, 2010 are set aside. The case is
remanded for further proceedings consistent with this opinion of the Board.
Issued: September 29, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

14

In view of the Board’s disposition of the merits, the issue of whether OWCP properly denied appellant’s
request to reopen her case for further merit review under 5 U.S.C. § 8128 is moot.

5

